Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed September 1, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00246-CV



            IN RE COMMUNITYBANK OF TEXAS, N.A., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-25394

                         MEMORANDUM OPINION

      On April 5, 2022, relator CommunityBank of Texas, N.A. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, CommunityBank asks this court to compel the
Honorable Dedra Davis, presiding judge of the 270th District Court of Harris
County, to vacate her March 22, 2022 order granting real party in interest’s the
motion for new trial as void. We conditionally grant the petition.
                                  BACKGROUND

      CommunityBank sued John Brady Mitchell after Mitchell defaulted on a
promissory note.       Mitchell asserted a counterclaim for fraud against
CommunityBank. On September 28, 2021, CommunityBank filed a traditional and
no-evidence motion for summary judgment on the note and its claim for attorney’s
fees and on Mitchell’s counterclaim for fraud and affirmative defenses.
CommunityBank noticed a hearing on its motion for summary judgment for
November 2, 2021.

      Mitchell did not respond to the motion for summary judgment. On November
2, 2021, the trial court signed the order granting the motion for summary judgment
and for final judgment. The trial court noted “the lack of a response by Mitchell”
stated that “[t]his judgment finally disposes of all parties and all claims and is
appealable.” On November 4, 2021, the trial court signed the charging order.

      On December 2, 2021, Mitchell timely filed a motion for new trial with his
affidavit. Mitchell asserted that he did not have notice of the motion for summary
judgment or the November 2, 2021 hearing. He was alerted to activity in the case
when he received, on December 1, 2021, notification of service regarding
CommunityBank’s subpoena for the production of documents.

      On January 21, 2022, Mitchell filed an unsworn motion to extend post-
judgment deadlines, in which he asserted that he did not receive notice or acquire
actual notice of the judgment until December 1, 2021, more than 20 days after the
trial court signed the judgment. Although Mitchell asked the trial court to determine
the date Mitchell received notice or acquired actual knowledge of the judgment, he

                                          2
did not set the motion to extend for a hearing. The trial court never ruled on the
motion to extend.

      On February 22, 2022, CommunityBank responded to Mitchell’s motion to
extend post-judgment deadlines and motion for new trial.              CommunityBank
maintained that Mitchell’s motion for new trial was overruled by operation of law
on January 17, 2022, and the trial court’s plenary power expired on February 16,
2022—thirty days after the motion for new trial was overruled. CommunityBank
asserted that the unsworn motion to extend post-judgment deadlines did not invoke
the trial court’s expired jurisdiction. The trial court signed the order granting
Mitchell’s motion for new trial on March 22, 2022.

                               STANDARD OF REVIEW

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Dawson, 550 S.W.3d 625, 628 (Tex. 2018) (orig. proceeding) (per
curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135‒36 (Tex. 2004) (orig.
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if
it clearly fails to analyze the law correctly or apply the law correctly to the facts. In
re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302‒03 (Tex. 2016) (orig. proceeding)
(per curiam); In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005)
(orig. proceeding) (per curiam). Mandamus is appropriate when a trial court has
acted after its plenary power has expired. In re Lovito-Nelson, 278 S.W.3d 773, 776
(Tex. 2009) (orig. proceeding) (per curiam).


                                           3
                                      ANALYSIS

      The trial court has plenary power to grant a new trial or to vacate, modify,
correct or reform a judgment or order within thirty days after the judgment is signed.
Tex. R. Civ. P. 329b(d). A motion for new trial shall be filed prior to or within thirty
days after the judgment or order is signed. Id. 329b(a). A properly filed motion for
new trial extends a trial court’s plenary power over its judgment. Mitschke v.
Borromeo, 645 S.W.3d 251, 253 (Tex. 2022). The motion for new trial is overruled
by operation of law seventy-five days after the date the judgment was signed unless
the trial court signs a written order overruling the motion. Tex. R. Civ. P. 329b(c).
The trial court retains plenary power for thirty days after the date it signs an order
ruling on the motion for new trial or after the new-trial motion is overruled by
operation of law, whichever occurs first. Id. 329b(e).

      The date the judgment or order is signed generally starts the clock on the
thirty-day filing period contemplated by Rule 329(a). Id. 306a(1). When a final
judgment or other appealable order is signed, the clerk of the court must immediately
give notice to the parties or their attorneys of record electronically or by first-class
mail advising that the judgment or order was signed. Id. 306a(3). If a party does
not receive the required notice or acquire actual knowledge of the judgment until
more than twenty days after the judgment is signed, Rule 306a allows the time
periods to run from the date the party received notice or acquired actual knowledge
of the judgment, but in no event shall such periods begin more than ninety days after
the original judgment or other appealable order was signed. Id. 306a(4).

      “[T]he party adversely affected is required to prove in the trial court, on sworn
motion and notice, the date on which the party or his attorney first either received a
                                           4
notice of the judgment or acquired actual knowledge of the signing and that this date
was more than twenty days after the judgment was signed.” Id. 306a(4). To
establish the application of paragraph (4), the party adversely affected is required to
prove in the trial court, on sworn motion and notice, the date on which the party or
his attorney first either received notice of the judgment or acquired actual knowledge
of the signing and that this date was more than twenty days after the judgment was
signed. Id. 306a(5).

      A sworn motion complying with Rule 306a “establishes a prima facie case
that the party lacked timely notice and invokes a trial court’s otherwise-expired
jurisdiction for the limited purpose of holding an evidentiary hearing to determine
the date on which the party or its counsel first received notice or acquired knowledge
of the judgment.”      In re Lynd Co., 195 S.W.3d 682, 685 (Tex. 2006) (orig.
proceeding). Compliance with Rule 306a(5) is a jurisdictional requirement to
extending the time to file post-judgment motion. Mem’l Hosp. of Galveston Cnty.
v. Gillis, 741 S.W.2d 364, 365 (Tex. 1987) (per curiam).

      The trial court signed the final judgment on November 2, 2021, and Mitchell
timely filed his motion for new trial on December 2, 2021. The trial court did not
rule on the motion for new trial and the motion was overruled by operation of law
on January 16, 2022—seventy-five days after the trial court signed the judgment.
See Tex. R. Civ. P. 329b(c). The trial court’s plenary power continued for thirty
days thereafter until February 16, 2022, for a total of 105 days. See id. 329(e); see
also L.M. Healthcare, Inc. v. Childs, 929 S.W.2d 442, 444 (Tex. 1996) (per curiam)
(“The trial court’s plenary jurisdiction cannot extend beyond 105 days after the trial


                                           5
court signs the judgment). The trial court signed the order granting the motion for
new trial on March 22, 2022.

       A Rule 306a motion must be filed and ruled upon while the trial court retains
plenary power, and the time for the court’s plenary power is counted from the date
of notice of the judgment as alleged in the Rule 306a motion. Wells Fargo Bank,
Nat’s Ass’n v. Erickson, 267 S.W.3d 139, 148 (Tex. App.—Corpus Christi 2008, no
pet.) (citing John v. Marshall Health Servs., Inc., 58 S.W.3d 738, 741 (Tex. 2001)
(per curiam)). Mitchell filed his unsworn Rule 306a motion to extend on January
21, 2022, while the trial court still had plenary power as extended by the motion for
new trial. Mitchell, however, did not set the motion to extend for a hearing and the
trial court never ruled on it or determined the date on which Mitchell received notice
of the judgment.

       Moreover, Rule 306a(5) requires that the motion to extend be sworn;
Mitchell’s motion was not sworn and therefore did not comply with Rule 306a(5).
See Tex. R. Civ. P. 306a(5). Therefore, Mitchell’s unsworn motion to extend did
not extend the trial court’s plenary power. See Mem’l Hosp. of Galveston Cnty., 741
S.W.2d at 365 (Tex. 1987).        (stating that compliance with Rule 306a(5) is
jurisdictional).

       We conclude that the trial court abused its discretion by granting Mitchell’s
motion for new trial after its plenary power had expired and the order is void.
Because the order granting Mitchell’s motion for new trial is void, CommunityBank
does not need to show that it has an adequate remedy by appeal. See In re Sw. Bell
Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding) (per curiam).


                                          6
                                    CONCLUSION

      Having determined that the trial court abused its discretion by granting a
motion for new trial after its plenary power had expired and CommunityBank need
not show that it does not have an adequate remedy by appeal, we conditionally grant
CommunityBank’s petition for writ of mandamus and direct the trial court to vacate
its March 22, 2022 order granting Mitchell’s motion for new trial. We are confident
the trial court will act in accordance with this opinion and the writ will issue only if
the court fails to do so. Our April 13, 2022 stay order is lifted.


                                    PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                           7